_ FILED
. CHARLOTTE, NC

IN THE UNITED STATES DISTRICT COURT MAY 18 2021
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION Us DISTRICT couRT

WESTERN DISTRICT OF NC

 

 

UNITED STATES OF AMERICA ) DOCKET NO, 2) Alter! KOH
BILL OF INDICTMENT
" ) Violation: 18 US.C. § 922(g)(1)
J’LAN TYRIQUE FLOYD
)
THE GRAND JURY CHARGES:

COUNT ONE
(Possession of a Firearm by a Convicted Felon)

On or about June 18, 2020, in Mecklenburg County, within the Western District of North
Carolina, the defendant,

J’LAN TYRIQUE FLOYD,

knowing that he had previously been convicted of at least one crime punishable by imprisonment
for a term exceeding one year, did knowingly possess one or more firearms, that is, a Glock,
Model 27, .40 caliber pistol, in and affecting commerce; in violation of Title 18, United States
Code, Section 922(g)(1).

NOTICE OF FORFEITURE AND FINDING OF PROBABLE CAUSE

Notice is hereby given of the provisions of 18 U.S.C. § 924(d) and the statutes
incorporated or referred to therein. The firearms and ammunition listed below are subject to
forfeiture in accordance with § 924(d) because they were involved in, used, or intended to be
used in the violation alleged in this bill of indictment. The Grand Jury finds probable cause to
believe that the following property is subject to forfeiture on one or more of the grounds stated
above:

(a) one Glock, Model 27, .40 caliber pistol, serial number UFT905;
(b) ammunition seized during the investigation.

A TRUE BILL

    

FOREPERSON
   
 

WILLIAM-T-ST

 

 
